EXHIBIT 10.33
 

 
DunKnight Telecom Partners LLC



--------------------------------------------------------------------------------




January 3, 2006


DSL.net, Inc.
545 Long Wharf Drive
5th Floor
New Haven, CT 06511
Attention: David F. Struwas, President & CEO


Dear Mr. Struwas:


Reference is made to that certain Securities Purchase Agreement (the
“Agreement”), dated as of November 2, 2005, by and among DSL.net, Inc., a
Delaware corporation (the “Company”), and DunKnight Telecom Partners LLC.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.


This will confirm the parties’ agreement to effectively amend and modify certain
provisions of the Agreement and certain of the Transaction Documents entered
into in connection with the Agreement, as set forth in this letter agreement
(this “Amendment”).


Upon execution and delivery of this Amendment, for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows, effective as of the date above written:


1.   Deferral of Additional Investment. Section 4.13 of the Agreement is hereby
amended and restated to read in its entirety as follows:


“4.13. Additional Investment Obligation. On February 1, 2006, provided that no
material Event of Default (other than one arising from or under Section 7(b) of
the Debentures) has occurred prior to such date which has not been previously
waived or cured, each Purchaser, or its designees, shall be required to
purchase, in the ratio of such Purchaser’s Subscription Amount on the Closing
Date to the aggregate Subscription Amounts of all Purchasers on the Closing Date
(such amount, the Purchaser’s “Pro Rata Share”), additional debentures totaling
$5,000,000 in principal amount, for an aggregate purchase price of $4,000,000
(the “Additional Investment”). For the sake of clarity, the Purchaser shall be
required to subscribe for the entire Additional Investment to the extent that it
has not designated other purchasers or such designees fail to make their pro
rata share of such investment on February 1, 2006. The form of Debenture used
for the foregoing additional debentures shall be identical to the form of
Debenture used at the initial Closing, provided, however, the maturity date in
the Debentures shall be September 4, 2006.”



--------------------------------------------------------------------------------


2.   Extension of Maturity Date. The maturity date of the Debentures shall be
and hereby is extended to September 4, 2006.


3.   Conforming Changes. The parties hereto agree that the other operative
provisions of the Transaction Documents shall be and hereby are amended mutatis
mutandis, to give effect to the modifications made pursuant to numbered sections
1 and 2 of this Amendment, above. Notwithstanding the foregoing, the parties
agree to take such further actions and execute and deliver such additional
instruments as shall be reasonably requested or legally required to more fully
give effect to the transactions contemplated by this Amendment. Other than as
set forth in this Amendment, the terms and provisions of the Agreement and the
other Transaction Documents remain in full force and effect.


4.   Waiver. DunKnight Telecom Partners LLC, as Purchaser under the Agreement
and as Investor and Agent under the Security Agreement, hereby irrevocably
waives any and all Company defaults under the Transaction Documents, if any,
arising from or attributable to the delayed implementation by any of the
Company’s banks of account control agreements for the benefit of the Purchaser
and the Agent, and further agrees that the Company’s obligations under Section
12(d) of the Security Agreement with respect to the establishment of account
control agreements shall be, and are hereby, extended until February 1, 2006.
 
5.   Certain Representations and Warranties. DunKnight Telecom Partners LLC and,
by his signature below, Keir Kleinknecht, as sole managing member of such
entity, each hereby represents and warrants to the Company that (a) DunKnight
Telecom Partners LLC has full right, power and authority to enter into this
Amendment and to carry out its obligations hereunder, (b) this Amendment
constitutes the valid and legally binding obligation of DunKnight Telecom
Partners LLC, enforceable against it in accordance with its terms, and (c)
DunKnight Telecom Partners LLC has or will have by the required funding date
adequate liquid funds necessary for such Purchaser to make the Additional
Investment in accordance with this Amendment. By his signature below, Keir
Kleinknecht, the sole managing member of DunKnight Telecom Partners LLC, agrees
to cause DunKnight Telecom Partners LLC to fully and timely perform its
obligations under this Amendment.


By countersigning this Amendment, the Company hereby acknowledges and agrees to
all of the terms and conditions hereof.


The Purchaser:


DunKnight Telecom Partners LLC
 
By: /s/ Keir Kleinknecht
Name: Keir Kleinknecht
Title: Sole Managing Member
Date: January 3, 2006


2

--------------------------------------------------------------------------------


The Agent:


DunKnight Telecom Partners LLC,
as Agent




By: /s/ Keir Kleinknecht
Name: Keir Kleinknecht
Title: Sole Managing Member
Date: January 3, 2006




Acknowledged and Agreed to by:


The Company:


DSL.net, Inc.




By: /s/ David F. Struwas
Name: David F. Struwas
Title: President and Chief Executive Officer
Date: January 3, 2006



 
 
 
 
 
 
 
 
 
 
 
3